DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 27 April 2022. In view of this communication, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pages 7 and 8 of the Remarks, filed 27 April 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §103 of claim 1 has been withdrawn.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 18 November 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 18 November 2021, including claims 15-20, is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a hinge assembly comprising a flexible circuit board having at least one preformed undulation in a region of the flexible circuit board, wherein the at least one preformed undulation comprises a first concave region, a second concave region, a first convex region between the first concave region and the second concave region, and a plurality of plated through holes wherein the holes are configured to allow attachment of the flexible circuit board.
Regarding claims 2-14, claims 2-14 depend from a claim which the Examiner has indicated contains allowable subject matter. 
Regarding claims 15-20, claims 15-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 18 November 2021, is hereby withdrawn and claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding claim 1, Chen et al. teaches a hinge assembly (300), configured for attachment to two objects (500, 600), comprising: (Chen et al. Fig. 3, paragraph 32: hinge assembly 300; abstract: hinge assembly 300 connects two housings 500, 600); a flexible circuit board (200) having planar conductive circuitry and including at least one preformed undulation (214, 216) in a region of the flexible circuit board (200), wherein the at least one undulation (214, 216) is configured to allow the flexible circuit board (200) to bend at the region, wherein the flexible circuit board (200) is configured to movably and electrically connect the two objects (500, 600). (Chen et al. Fig. 2; paragraph 29: flexible dual axis flexible circuit board 200; paragraph 28: two undulations 214, 216 for folding/operating the hinge; paragraph 35: circuit board 200 and hinge assembly 300 will be mounted in a device with upper cover 500 and lower portion 600 where electrical connections to the upper and lower circuit boards 220 and 230 will have to be made, but specific attachment mechanism is not disclosed)
Huang et al. (US 2020/0341516 A1): a flexible display device with planar conductive circuitry on a flexible hinge between two displays
Brocklesby (US 10,234,899 B1): a flexible circuit hinge to electrically connect two displays 
Park et al. (US 2020/0060020 A1) teaches that the flexible base material of the flexible printed circuit board (700) may be provided with a conductive coating. (Park et al. paragraph 122: the printed circuit board 700 may be made of a laminate having metal plates on at least one face of a polyimide-based substrate layer, such as a flexible copper-clad laminate); Park also teaches a printed circuit board with a first concave region, second concave region, and a first convex region. However, the circuit board of Park is not configured to be attached to two objects via plated through holes and there is not sufficient motivation to combine Park with Chen or another prior art reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847